Citation Nr: 1448663	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-33 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to September 5, 2006 for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Attorney Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1988 to March 1989, and from December 1990 to March 1991.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original service connection claim for PTSD was filed in December 2001, at which time she also sought service connection for an acquired psychiatric disability, other than PTSD. 

2.  In September 2003, the RO denied service connection for PTSD and for a bipolar disorder.  In April 2004 the Veteran submitted a notice of disagreement to the denial of both psychiatric issues, and in April 2008 the Board specifically denied the claim for bipolar disorder and remanded the claim for PTSD evidentiary development.  

3.  In June 2011, the RO granted service connection for PTSD assigning an evaluation of 10 percent with an effective date of September 5, 2006.  

4.  The Veteran's record does not include evidence demonstrating that service connection was warranted prior to September 5, 2006 for PTSD.

5.  For the period on appeal, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, but did not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 5, 2006 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an initial disability rating of 50 percent, but no greater, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With respect to the Veteran's effective date claim, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents that are already contained in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

With regard to the Veteran's claim for an increased evaluation for PTSD, the claim for an initial evaluation above 10 percent is a downstream issue from a rating decision dated in June 2011, which initially established service connection for this disability and assigned the 10 percent initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 10 percent for PTSD, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Numerous VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of her claim.  She has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in February 2010 and September 2013.  Those examinations describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 
   
Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits

Entitlement to an Earlier Effective Date for PTSD

The Veteran filed a claim for service connection for PTSD in December 2001.  By rating decision dated September 2003, the RO denied the Veteran's claim.  She filed a timely appeal, and the claim for service connection was remanded by the Board in April 2008 and subsequently granted by the RO in June 2011.  The RO assigned a 10 percent disability evaluation for PTSD, effective September 5, 2006, the date the Veteran was first shown to have been diagnosed with PTSD.  In July 2011 the Veteran filed a notice of disagreement with respect to the effective date that had been assigned for the grant of service connection, as well as the rating assigned.  A statement of the case was issued in October 2011.  The Veteran perfected her appeal as to this issue.

The Veteran asserts that the effective date for the grant of service connection for PTSD should be earlier than September 5, 2006.  For the reasons and bases discussed below, the Board disagrees and finds no grounds for assigning an effective date earlier than September 5, 2006, for the award of service connection of PTSD.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise 
provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

Here, the RO denied the Veteran's initial claim in September 2003, as the evidence of record did not establish that she had PTSD.  The evidence of record indicates that the Veteran was initially diagnosed with PTSD on September 5, 2006.  Therefore, while she filed her claim prior to being diagnosed with PTSD, VA regulations mandate that the effective date is the later of the date of claim and the date of entitlement.  Because entitlement to service connection for PTSD was not shown prior to her being diagnosed with PTSD, the date of the diagnosis is the later date of the two, and September 5, 2006 is the earliest possible effective date. 

The Board has reviwed the the assertions made by the Veteran's attorney in August 2014 to the effect that the Veteran is entitled to an earlier effective date because her PTSD symptoms onset prior to her diagnosis.  However, in this case, it is noted that the Veteran carries multiple psychiatric diagnoses, but is only service connected for PTSD.  The Board is aware that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, a claim seeking service connection for PTSD might be found to encompass a claim for an acquired psychiatric disability, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in this case, the Veteran actually filed a claim for service connection for both PTSD, and for bipolar disorder.  However, while service connection was ultimately granted for PTSD, service connection was specifically denied for bipolar disorder in a 2008 Board decision.  As such, the issue of service connection for an acquired psychiatric disability, other than PTSD, was decided.

The effective date of a PTSD claim is not necessarily the date the diagnosis is made
or submitted to the VA, and a medical opinion could be used to diagnose the presence of PTSD and identify an earlier onset date based on preexisting symptoms.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  However, in this case the Veteran's claims file is full of psychiatric treatment records from throughout the early portion of the Veteran's claim (i.e. before September 2006).  While the Veteran's representative has cited several psychiatric symptoms that were voiced prior to September 2006, the fact remains that the Veteran was receiving extensive psychiatric treatment during this time, but simply was not diagnosed with PTSD based on these symptoms.  Moreover, it is not that PTSD was a novel diagnosis at that time that was not being rendered by psychiatric medical professionals.  Rather, PTSD had been a known clinical diagnosis for years, and the Veteran was specifically seeking service connection for it at that time.  Given these factors specific to this case, the Board does not believe that a retrospective medical opinion is warranted in this case.  Of note, the Veteran has not submitted an opinion from any medical professional even suggesting that her PTSD was present prior to 2006.

While the Veteran's representative suggested that she may have experienced psychiatric symptoms prior to September 2006 that could have been indicative of PTSD, the Board notes that the diagnosis of a psychiatric disability is a complex medical question which the representative lacks the training and expertise to make.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, her theorization as to what the appropriate psychiatric diagnosis was for the Veteran is not entitled to any weight.

In conclusion, the Board finds that the Veteran is not entitled to an effective date earlier than September 5, 2006 for the grant of service connection for PTSD.  To this extent, her appeal is denied.

Entitlement to an Initial Increased Evaluation for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. 
§ 4.2 (2013); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119   (1999).  Otherwise, a uniform rating will be assigned. 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

The Veteran filed her claim for PTSD in December 2001.  In July 2011 she submitted her notice of disagreement to the 10 percent rating assigned to her PTSD, and perfected an appeal as to this issue.  The rating was assigned in a June 2011 RO decision and had a September 5, 2006 effective date.

At the outset, it is noted that this is a very complex case as the Veteran clearly has extensive psychiatric problems, and carries multiple Axis I psychiatric diagnoses, but she is only service connected for PTSD.  

The Court has in fact specifically recognized that bipolar affective disorder and PTSD may manifested by different symptoms.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  The law requires VA to exclude from compensation the effects of non-service connected disability where feasible.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  However, in Mittleider, the Court held that regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus some other diagnosed disability, VA must consider all symptoms in the adjudication of the claim.  

Here, several psychiatric medical professionals have attempted to parse out the psychiatric symptomatology attributable to the Veteran's PTSD and that attributable to her acquired psychiatric disability, other than PTSD; but generally the distinction has been relatively unclear.  As such, to the extent possible, the Board will endeavor to rate the Veteran only on her PTSD symptomatology, but will resolve any reasonable doubt as to which psychiatric diagnosis caused the symptomatology in the Veteran's favor.

Of note, the Veteran's claims file currently spans seven paper volumes consisting largely of medical records and more than 1,500 pages of VA treatment records are available in the Veteran's Virtual VA claims file.  The Board has reviewed the entirety of the record and will make references to treatment records as necessary to support the conclusions that are drawn, but given the extensive number of records, it would be impossible to discuss each treatment record individually.  

The Veteran was treated for her PTSD throughout the appeal period at the Seattle and Kansas City VAMCs.  Specifically, the Veteran was at the Seattle VAMC from August through September 2006, at which time she was diagnosed with PTSD.  At that time the Veteran was afforded a mental status examination.  At that examination, the medical professional reported that the Veteran was a neat and cooperative woman.  Her speech was normal in rate, rhythm and modulation and her mood was depressed.  She described her moods cycling every three to four days between mania and depression.  She reported that she had anxiety everyday, and that she had nightmares of Desert Strom.  She stated that she was hypervigilant, and that she had intrusive thoughts, a hyperactive startle reflex and avoidance.  She denied voices and other hallucinations.  Her judgment and insight were good.  The medical professional assigned her a GAF score of 45-50.  

In January 2007 the Veteran reported that she was more depressed and more anxious.  In January 2008 the Veteran reported that her anxiety and panic attacks were worsening, and that she had feelings of hopelessness and worthlessness because she was unable to keep a job.  From July 2008 to February 2009 the Veteran was treated at the Heartland West VAMC in Missouri.  During that treatment the Veteran reported that her mood had been pretty stable on her medication.  In July 2008 the Veteran's GAF score was 55.  In February 2009 the Veteran reported that she had bad dreams, hypervigilance and intrusive memories.  

In August 2008 the Veteran submitted lay statements from her friend, K.I., and from her mother.  K.I.'s statement asserted that the Veteran would wake up in the middle of the night because of her nightmares and that she would dream of scud missiles flying over her head and exploding nearby.  She stated that the Veteran would talk about a fear of being kidnapped and tortured, especially when siren alerts would go off.  The Veteran's mother also confirmed her difficulty sleeping and her constant fear of scud missiles attacking.  

In February 2010 the Veteran was afforded a VA examination for her PTSD at which reported having been hospitalized multiple times since discharge for her psychiatric conditions.  She reported symptoms of nightmares of being shot at, sweating at night, auditory hallucinations of a crowd of people or someone calling her name, high anxiety, difficulty sitting still and fatigue.  She further reported that she had difficulty concentrating, was irritable and had muscle tension.  The Veteran reported at that examination that she had suffered from those symptoms since age 18.  She believed that the symptoms were due to her bipolar disorder, and that they were exacerbated by the military.  The Veteran reported that she spent her free time visiting friends, watching television, reading and taking her mother shopping.  She stated that for the most part she had good impulse control, but that she would go on shopping sprees with any money she had leftover after paying her bills.  The Veteran reported that she had not worked since November 2009, when she worked a few days at Oak Grove Nursing Rehab Center.  The Veteran reported that the reason she left the job was because she felt stressed and overwhelmed, and could not handle the work any longer.  She denied having ever been terminated from any position of employment.  The examiner opined that the Veteran would likely have difficulty functioning in an employment setting, and difficulty managing gainful employment.  However, the examiner added that her symptoms of PTSD were minimal and would have liffle effect on her occupational functioning.  It was noted that the Veteran was in a four year relationship with a very tolerant partner.  The Veteran also indicated that she had three close friends with whom she interacted on a weekly basis.  She reported spending her free time visiting with friends, watching television, reading, taking her mother shopping and helping to care for her grandmother.

Upon mental status examination, the Veteran was alert, oriented and cooperative.  She maintained good eye contact and her speech was normal and clear.  Her speech was tangential at times, and she sometimes needed questions repeated before she could answer them.  She had difficulty concentrating, but this improved when she started her medication.  She had obsessive or ritualistic behavior; specifically, she needed things to be clean and in an organized manner.  She stated she had panic attacks approximately once a month, and had a depressed or anxious mood, sleep impairment and increased anxiety.  She tended to present herself in a negative light, which the examiner noted could be a cry for help or represent an extremely negative evaluation of herself and her life.  

The examiner diagnosed the Veteran with PTSD and assigned her a GAF score specific to her PTSD of 70.  He also assigned specific symptoms to her PTSD, including difficulty concentrating, difficulty sleeping, paranoid ideations and hypervigilance.  The examiner also assigned the Veteran a GAF score of "50 overall" as a result of her other reported symptoms such as auditory hallucinations, which were differentiated from her PTSD symptoms.

The Veteran was treated at the Kansas City VAMC from January 2011 through October 2013.  During that time the Veteran was treated for her mental disorders, to include PTSD.  In January 2011, the Veteran was assigned a GAF score of 55-60, and she reported that she was feeling on edge and anxious.  She reported that she felt as if she was going to hurt someone, but then stated that she would not do that.  In March 2011 the Veteran reported that she had not been sleeping well, and that she often had manic episodes and was anxious.  She was assigned a GAF score of 50.  

In April 2011, the Veteran reported that she was attempting to return to school, and that home life was going well.

The Veteran was hospitalized for several days in the summer of 2011 for substance abuse issues, but the discharge report does not even mention the presence of PTSD.

In December 2011, the Veteran submitted a statement in support of her claim asserting that she suffered symptoms of being easily startled, having bad war dreams, sweating and becoming easily agitated.  She further asserted that she had too much anxiety and agitation to work and that she experienced the outlined symptoms on a daily basis.  

In February 2012, the Veteran was seen for a mental status examination.  At that examination the examiner noted that the Veteran was agitated and tearful at the time of the examination, and she reported getting angry easily and indicated that her sleep and appetite were variable.  The examiner assigned her a GAF score of 35.  In March 2012, the Veteran was deemed to be in stable condition, and was assigned a GAF score of 55.  In May 2013, the Veteran reported that she was having difficulty sleeping, and that she was anxious with an anxious affect.  She was assigned a GAF score of 45.  

In September 2013 the Veteran was afforded another VA examination to determine the severity of her PTSD.  The examiner reviewed the Veteran's claims file and VAMC medical records.  He listed bipolar disorder, moderate alcohol dependence, generalized anxiety disorder and PTSD as diagnoses.  As noted above, the examiner noted that it was possible to differentiate which symptoms were attributable to each diagnosis.  He reported that anxiety and the Veteran's traumatic thoughts were unique to PTSD, but that the Veteran's depression and irritability could also be associated with her bipolar disorder.  

Upon examination, the examiner noted that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  He explained that the Veteran's symptoms that resulted in occupational impairment to include lack of trust of others, anxiety and hypervigilance were largely related to the Veteran's PTSD diagnosis.  He opined that the Veteran's PTSD and bipolar disorder interacted with each other, with the bipolar disorder providing a small component of anxiety, depression and irritability to the Veteran's already elevated symptoms.  The examiner noted that the Veteran's PTSD stressor resulted in recurrent and distressing recollections of the event, recurrent and distressing dreams and acting or feeling as if the event was recurring through a series of delusions, hallucinations and flashbacks.  The examiner noted that the Veteran had intense physiological reactivity as well as psychological distress at exposure to external or internal cues that reminded her of the traumatic event.  She made an effort to avoid thoughts, feelings or conversations associated with her trauma, and she experienced feelings of detachment or estrangement from others.  The examiner noted that the Veteran experienced symptoms such as a depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing relationships and the inability to establish and maintain effective relationships.  

The Veteran was noted to have been in a relationship for seven years and she lived with her mother and her partner.  The Veteran reported going out to the movies or to eat approximately once per week.

The Veteran reported that she avoided crowds due to her anxiety, and that she was easily startled.  She reported that her depressed mood had increased in the two years prior to the September 2013 examination, and that she obtained only about four hours of disturbed sleep per night.  The Veteran reported having difficulty falling back to sleep.  She denied having any suicidal or homicidal ideations, but did report low energy levels.  In addition, the Veteran reported checking her door locks every night and searching her residence for threats.  She reported that she no longer read or enjoyed movies.  The examiner assigned the Veteran a GAF score of 50.

In February 2014, the Veteran submitted a personal statement asserting that she had panic attacks and nightmares, and that she believed her rating should be increased.  

After a thorough review of the Veteran's claims file, the Board finds that the Veteran meets the criteria for an initial disability rating of 50 percent, but no more, for PTSD.  

As an initial point, this case is highly complex and consists of voluminous psychiatric treatment records from throughout the period on appeal.  The disability picture is further complicated by the fact that the Veteran has been diagnosed with multiple psychiatric disorders, but is only service connected for PTSD. 

Nevertheless, because it is difficult to parse out the psychiatric symptomatology attributable to one disorder versus another, the Board has resolved considerable doubt in the Veteran's favor.  

As noted, a 50 percent rating has been granted, the Board will thus endeavor to explain why the criteria for a rating in excess of 50 percent rating have not been met.  

The Board notes that although the evidence warrants a 50 percent rating for this period, the Veteran's PTSD symptoms do not warrant an increase to 70 or 100 percent, as they do not reflect occupational and social impairment with deficiencies in most areas, nor do they reflect total occupational and social impairment.  

The Veteran has demonstrated that she is still able to function in society in forms of socializing with her partner, spending time with her mother, and sometimes participating in alcohol treatment sessions.  She has also reported socializing with friends.  She has not shown symptoms such as suicidal ideations, near continuous panic or depression, spatial disorientation or lack of personal hygiene which are indicative of a higher 70 percent rating.  

In fact, at the 2010 VA examination, the examiner assigned the Veteran a GAF score of 70 for her PTSD, which is reflective of mild symptoms.  This is one of the limited instances that a medical professional actually attempted to parse out the symptoms attributable to the Veteran's PTSD as opposed to her non-service connected bipolar disorder.  The examiner indicated that the Veteran's PTSD symptoms were minimal and would likely have little effect on her occupational functioning.  At that time, the Veteran was in a relationship of four years, and her mother resided with her.  She also reported three close friends with whom she interacted on a weekly basis and she noted several hobbies such as reading.  She was noted to have good impulse control.

Similarly, at the VA examination in September 2013, the examiner, after examining the Veteran concluded that her PTSD resulted in social and occupational impairment with reduced reliability and productivity.  That is a level commensurate with a 50 percent rating.

The treatment records also tend to predominantly show fair judgment and to the extent that she has experienced mood problems they have been attributed to her bipolar mood disorder, and not to her PTSD.  As described, the Veteran has also shown positive family and friend relationships.  Her thought process was consistently described as linear, logical, and goal directed in the treatment records, and she was generally free from suicidal ideations.

As such, a 70 percent rating is not found to be warranted.  Furthermore, for the period on appeal, the Veteran's symptoms do not warrant a rating of 100 percent, as it is clear based on her family relationships, friendships and dating that she is not totally socially impaired. 

As noted above, the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes the Veteran's reported symptoms of intrusive thoughts, nightmares, and psychological agitation to external cues.  She reported difficulty sleeping, trouble concentrating and irritability.  However, the impact of these symptoms are generally more congruent with the assigned disability ratings. 

As such, to the extent explained above, the Veteran's claim is granted.
	



Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the schedular rating criteria reasonably describes all the symptomatology of the Veteran's psychiatric disability.  Here, as explained in Vazquez-Claudio v. Shinseki, the Board's focus is primarily how the totality of the Veteran's psychiatric symptomatology impacts her occupational and social functioning.  In so doing, the schedular rating criteria inherently considers all the Veteran's psychiatric impairment.  Moreover, the schedular rating criteria provide for a higher evaluation should the Veteran's symptoms worsen.  As such, referral for extraschedular consideration is not warranted.


ORDER

An effective date prior to September 5, 2006 for the grant of service connection for PTSD is denied.

An initial 50 percent rating for the period on appeal, but no more, for PTSD, is granted subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of  entitlement to TDIU. 

The Board finds that a TDIU claim has been raised as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is service connected for PTSD and is rated at 50 percent.  The Board notes that the Veteran does not meet the schedular criteria for a total disability rating based on individual unemployability (TDIU).  

Because the Veteran's combined rating failed to meet the schedular percentage standards of section 4.16(a), her claim for a total rating may be considered only on an extraschedular basis under section 4.16(b).  However, the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service; thus, the Board may only consider whether referral to those officials is warranted.  See 38 C.F.R. § 4.16(b); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

The Veteran essentially contends that her PTSD has prevented her from being able to obtain employment.  

The Board finds, therefore, that a referral to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of whether an extraschedular TDIU rating is warranted.

Accordingly, the case is REMANDED for the following action:
 
1. Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). 

2. Thereafter, the RO/AMC should refer the Veteran's claim of entitlement to a TDIU to the Chief Benefits Director of VA's Compensation and Pension Service, for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1). 

3. After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and her attorney with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


